Case 1:19-cv-05450-ENV-JO Document 16 Filed 09/02/20 Page 1 of 1 PageID #: 48




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAVID WEXLER,
                                                                No. 1:19-cv-5450-ENV-JO
                               Plaintiff,
                                                                STIPULATION OF
         v.                                                     SETTLEMENT AND
                                                                VOLUNTARY DISMISSAL
 OKAYPLAYER.COM LLC                                             WITH PREJUDICE PURSUANT
                                                                TO FED .R. CIV .P. 41(A)
                               Defendant.


         IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel

for the parties that the above-captioned action has settled and should be voluntarily dismissed with

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with each party to bear its

or his own costs and attorneys’ fees.

Dated:    New York, New York
                     1 2020
          September ___,

 LIEBOWITZ LAW FIRM PLLC                          Law Office of Alexander P. Hartnett

 By:    /s/Richard Liebowitz
        Richard Liebowitz
 11 Sunrise Plaza, Suite 301                      By:
 Valley Stream, NY 11580                                Alexander P. Hartnett, Esq.
 Tel: 516-233-1660                                      83 Riverside Drive, Fl. 4
 Fax: 516-706-7919                                      New York, NY 10024
 Email: rl@liebowitzlawfirm.com                         Telephone: (212) 302-5800
                                                        alex@aphartnett.com
 Attorneys for Plaintiff
                                                      Attorney for Defendant OkayPlayer.com LLC


                                        The Clerk of Court is directed to close this case.



                9/2/2020

          /s/ENV
